290 F.Supp.2d 602 (1994)
William CARRERRAS, Appellant,
v.
GOVERNMENT OF THE VIRGIN ISLANDS Appellee.
Nos. D.C. CRIM.APP. 92-85, T.C. CRIM. NO. F125-.
District Court, Virgin Islands, Appellate Division, D. St. Thomas and St. John.
April 11, 1994.
Leslie Payton, Territorial Public Defender, St. Thomas, VI, for Appellant.
Pamela Lynn Wood, Asst. Atty. General, V.I. Department of Justice, St. Thomas, VI, for Appellee.
Before: THOMAS K. MOORE, Chief Judge, District Court of the Virgin Islands; JAMES T. GILES, Judge of the United States District Court for the Eastern District of Pennsylvania, Sitting by Designation; and JULIO A. BRADY, Judge of the Territorial Court of the Virgin Islands, St. Croix Division, Virgin Islands, Sitting by Designation.

JUDGMENT OF THE COURT
MOORE, Chief Judge.
This matter is before the Court on appeal from the Territorial Court of the Virgin Islands, having been submitted on the briefs without oral argument. Appellant challenges the Territorial Court's conviction based on the Government's alleged failure to disprove that appellant was acting in self-defense. After due consideration,
IT IS on this 11 day of April, 1994, hereby ORDERED AND ADJUDGED that the judgment of the Territorial Court is AFFIRMED.